Citation Nr: 9908035	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a lung disorder 
secondary to mustard gas and/or Lewisite exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1942 to July 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for a lung disorder as not well grounded.  

In January 1998, the Board remanded the veteran's claim for 
service connection for a lung disorder secondary to mustard 
gas and/or Lewisite exposure for further development to 
include inquiry into the veteran's possible exposure to 
mustard gas and/or Lewisite and a VA examination for 
diagnosis of all current lung disabilities.


FINDINGS OF FACT

1. All relevant and obtainable evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2. The veteran was exposed to mustard gas or Lewisite during 
a chemical warfare training exercise during service.  


CONCLUSION OF LAW

The veteran's lung condition, secondary to mustard gas 
exposure, was incurred in  his military service.  38 U.S.C.A. 
§§  1110, 5107 (b) (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

A chest X-ray examination, during service in January 1943 
showed that the lung fields were normally aerated on both 
sides with no parenchymal infiltration or congestion.  The 
veteran was treated for acute catarrhal nasopharyngitis in 
January 1945 and again in March 1945.  Physical examination 
in July 1945 showed no lesions of the skin except on the 
soles of the feet.  The veteran's lungs had no dullness to 
percussion, normal breath sounds and no rales.  A personal 
history, taken on hospital admission at that time, reported 
hospitalization in January 1943 and March 1945.  

The veteran filed an initial claim for VA benefits for 
service connection for residuals of frostbite in August 1945.  
On VA examination in August 1947, the veteran's respiratory 
system was noted as normal.  A VA examination report in 
August 1949 again indicated that the veteran's respiratory 
system was normal.  A VA examination in October 1952 noted no 
significant abnormalities of the respiratory system.  Chest 
X-ray examination in October 1952 was essentially negative.  

A fee basis psychiatric examination was conducted in October 
1988.  The veteran reported that he ran into a problem during 
basic training when he was injured by mustard gas.  A fee 
basis compensation and pension examination was conducted in 
November 1988.  The examiner noted no deformities of the 
chest and indicated that breath sounds were adequate.  

VA outpatient treatment records in January 1992 indicated a 
history of chronic obstructive pulmonary disease (COPD).  
Chest X-ray examination at that time revealed a rounded 
patchy area of consolidation, indicating the possibility of 
pneumonia, a parenchymal density in the left mid lung, most 
likely benign, and the possibility of early COPD.  A follow-
up X-ray examination in February 1992 showed that the patchy 
density had cleared substantially.  An impression of mild 
COPD with old granulomatous changes was indicated.  

In February 1995, the veteran filed a claim for service 
connection for a lung condition due to exposure to mustard 
gas or Lewisite.  In a statement submitted with this claim, 
the veteran stated that in 1943 he was exposed to mustard 
gas.  He indicated that the gas mask he was issued was 
defective.  He reported that a test was conducted to 
demonstrate the effect of mustard gas on a snake.  The 
veteran was then forced to bend over the gas vapors resulting 
in burns on both his hands and feet.  He stated that he was 
hospitalized for treatment and observation.  

At a hearing before the undersigned at the RO in August 1997, 
the veteran testified that he was exposed to mustard gas 
while stationed at Fort Riley, Kansas in 1944.  He indicated 
that the instructor dug a small hole and poured mustard gas 
contents into the hole and then put a little water snake in 
the hole to demonstrate the effects of mustard gas.  The 
veteran indicated that the instructor then held his face 
directly over the vapors and his face started to blister, 
like a severe burn.  He stated that he also had a blister on 
his right hand that left a scar approximately the size of a 
half-dollar.  Transcript, p. 3.  The veteran reported that he 
was hospitalized on and off following this incident for 
treatment.  Transcript, p. 5.  He indicated that the blisters 
on his face and neck took "years to heal."  The veteran 
testified that after discharge from hospitalization following 
this incident, he was exposed to Lewisite in a test chamber 
with six other service members.  Transcript, p. 4.  He 
indicated that two of the servicemen died from the exposure, 
and one "lost control of his faculties."  Transcript, p. 5.  
He stated that he was taken to the hospital following this 
incident and given medication.  He further stated that these 
tests occurred in the spring and summer of 1944.  
Transcript, p. 6.  

In January 1998, the Board remanded the veteran's claim for 
service connection for a lung disorder secondary to mustard 
gas and/or Lewisite exposure for further development to 
include inquiry into the veteran's possible exposure to 
mustard gas and/or Lewisite and a VA examination for 
diagnosis of all current lung disabilities.  If the veteran 
was found to have been exposed to mustard gas and/or 
Lewisite, and if the veteran was diagnosed with COPD, the 
examiner was asked to express an opinion as to whether or not 
such disability is clearly the result of a supervening 
nonservice-related cause.  

In March 1998, the veteran was requested by the RO to provide 
further evidence of his military service including specific 
dates and units served.  Under cover letter in July 1998, the 
veteran completed the requested questionnaire and provided 
other documents indicating his dates of service.  The veteran 
indicated that his service records contained inaccurate 
information.

In May 1998, the National Personnel Records Center (NPRC) 
confirmed that all medical records had previously been sent 
to the VA.  The NPRC indicated that some of the veteran's 
records might have been destroyed in the July 1973 fire at 
that facility.  

Pursuant to the Board remand, the RO prepared a list of the 
veteran's unit assignments and dates of assignment.  The 
veteran did not respond to this letter and it was forwarded 
to the United States Army Chemical and Biological Defense 
Command (CBDCOM) and the NPRC in July 1998.  Also in July 
1998, the RO contacted the Program Management Staff to check 
the participant lists for mustard gas and Lewisite testing.  
The Program Management Staff indicated that the veteran was 
not found on the participant lists for the Army or Navy.  

By letter received in August 1998, CBDCOM indicated that they 
had no records with the veteran's name or unit.  The letter 
reported that the sites listed by the RO were not sites for 
human experimentation, but that chemical warfare training did 
occur at Aberdeen and Fort Riley.  All soldiers participated 
in gas chamber exercises at least during their basic 
training, but it was not possible to determine if the veteran 
participated in any of the listed exercises.  CBDCOM provided 
a list of standard chemical warfare training exercises during 
World War II.  None of the listed exercises were considered 
or used for human experimentation.  The detonation gas 
identification set described a test using cylinders of 
mustard gas, Lewisite, chlorpicrin and phosgene.  These were 
detonated in shallow holes between 25 and 50 yards from the 
service members.  Persons and animals were not to be within 
15 yards of the detonation hole because of risk of liquid or 
glass spray.  The service members were instructed to walk 
into the vapor cloud and sniff just enough to recognize the 
odor and then to walk out of the cloud.  If the service 
member failed to identify the gas, a spadeful of soil from 
the detonation hole might be sniffed.  

A fee basis VA examination was conducted in September 1998.  
The veteran had smoked approximately one to one-and-a-half 
packs per day for twenty years, but had quit more than 40 
years prior to the examination.  Since that time, the veteran 
exhibited dyspnea.  The veteran indicated that he had dyspnea 
on exertion, but had to stop most activities due to 
claudication and not due to pulmonary problems.  The examiner 
noted a history of mild COPD.  The veteran reported 
significant exposure to mustard gas and Lewisite during 
military training.  He stated that his head was held over 
mustard gas or Lewisite vapors with significant exposure, 
coughing and burns to his face and hands.  The veteran denied 
any hospitalization for any pulmonary related illnesses at 
the time of that incident.  On physical examination the 
veteran's chest was clear to auscultation with wheezing noted 
on forced expiratory maneuvers.  Chest X-ray examination 
showed hyper-inflated lung fields consistent with COPD, with 
no cardiomegaly, infiltrates, or edema.  Spirometry showed 
readings consistent with mild borderline airflow limitation.  
Exercise oximetry showed normal rest and exercise oximetry.  
The veteran stopped this test due to lower extremity 
claudication.  

The examiner indicated assessments of dyspnea, borderline 
COPD and a history of mustard gas and/or Lewisite exposure.  
The examiner indicated that he could not be certain, but 
doubted that the veteran's current pulmonary limitations had 
anything to do with his military training exposure to mustard 
gas and/or Lewisite.  The examiner noted, in addition, that 
there was no documentation of such exposure.  He indicated 
that if the veteran had a more significant exposure, he 
probably would have been hospitalized for respiratory illness 
at the time.  

In a statement submitted in December 1998, the veteran 
indicated that he was not provided with protective clothing 
or preparation for the mustard gas and/or Lewisite test.  He 
indicated that the real exposure was to his hands and face 
and not from inhaling the chemicals.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

The applicable regulatory provisions pertaining to mustard 
gas exposure list the diseases for which service connection 
may be presumed due to exposure to specified vesicant agents 
during active military service.  38 C.F.R. § 3.316.  
When full-body exposure to nitrogen or sulfur mustard during 
active service is shown, the specified diseases are chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma) and squamous cell carcinoma of the 
skin.  38 C.F.R. § 3.316 (a)(1).  When full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service is shown, the specified diseases are chronic 
laryngitis, bronchitis, emphysema, asthma, or COPD.  38 
C.F.R. § 3.316 (a)(2).  When full-body exposure to nitrogen 
mustard during active service is shown, the specified disease 
is acute nonlymphocytic leukemia.  38 C.F.R. § 3.316 (a)(3).  
Service connection will be denied where the claimed condition 
is due to the veteran's own willful misconduct or where 
affirmative evidence establishes a nonservice-related 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316 (b).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that specific VA regulations which provide for 
presumptive service connection do not preclude an appellant 
from establishing service connection with proof of actual, 
direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 1040 
(1995) (presumptive diseases due to radiation exposure).  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The veteran has submitted evidence that he currently suffers 
from COPD, which is subject to presumptive service connection 
on the basis of mustard gas exposure.  38 C.F.R. § 3.316 
(a)(2).  For purposes of determining whether the claim for 
service connection for a lung disorder is well grounded, the 
alleged exposure to mustard gas during service is presumed 
credible.  Pearlman v. West, 11 Vet. App. 443, 447 (1998).  
In light of this presumption of credibility, and the 
presumption that lung cancer is a result of mustard gas 
exposure, the Board finds that the claim for service 
connection a lung is well grounded.  Therefore, VA has a duty 
to assist the appellant with the development of facts 
pertinent to the claim, as mandated by 38 U.S.C.A. §5107(a).

In January 1998, the Board remanded the veteran's claim for 
further development of alleged exposure to mustard gas and/or 
Lewisite during his military service.  The RO completed the 
development requested including requesting records from the 
NPRC, obtaining verification from CBDCOM, checking the 
participation list with the Program Management Staff, and 
obtaining a VA examination.  The veteran has not identified 
any other medical treatment evidence not previously 
requested.  It appears that all possible development has been 
completed, and the VA has satisfied its duty to assist the 
appellant under these circumstances.  38 U.S.C.A. § 5107(a).

As the veteran has presented a well-grounded claim, the Board 
must weigh the credibility and probative weight of the 
evidence of record to determine if the preponderance of the 
evidence is against service connection for a lung disorder, 
including as secondary to exposure to mustard gas and/or 
Lewisite.  

The Board notes that the record contains service medical 
records indicating treatment for various conditions in 
January 1943, January 1944, January 1945, March 1945, July 
1945.  These records were requested and received in 1945 
pursuant to the veteran's initial claim for service 
connection and prior to the 1973 fire at the NPRC.  The 
service records make no mention of hospitalization or 
treatment for facial or hand blistering or for any pulmonary 
disorders in 1943 or 1944, when the veteran reported he was 
exposed to mustard gas and/or Lewisite.  In addition, a 
medical history reported in July 1945, indicated 
hospitalization in January 1943 and March 1945, evidence of 
both of which is of record.  

The Program Management Staff confirmed that the veteran does 
not appear on the list of participants in mustard gas and/or 
Lewisite full-body exposure testing.  CBDCOM indicated that 
they had not records with the veteran's name or unit and the 
sites listed by the RO were not used for human 
experimentation. 

However, CBDCOM provided a description of a detonation gas 
identification training exercise, which is strikingly similar 
to the description that the veteran provided of his exposure 
to mustard gas.  CBDCOM indicated that the veteran might have 
participated in chemical warfare training, which occurred at 
Fort Riley and Aberdeen, where the veteran was stationed for 
a period during his military service.  CBDCOM stated that it 
was not possible to verify whether or not the veteran had 
been subject to this particular chemical warfare training.  

Congress noted that the amendments to 38 C.F.R. § 3.316 in 
August 1994 expanded the regulation to cover any full-body 
exposure to mustard gas or Lewisite.  The earlier regulation 
had required participation in full-body, field, or chamber 
experiments to test protective clothing or equipment during 
World War II.  59 Fed. Reg. 42498 (Aug. 18, 1994); 57 Fed. 
Reg.  33875-77 (July 31, 1992).  

The Board finds that the evidence does not preponderate 
against a finding of full-body exposure to mustard gas during 
military service.  Although, the Program Management Staff has 
no specific record of the veteran's participation in mustard 
gas testing, the veteran's description of his exposure is 
consistent with descriptions of training exercises, which 
were confirmed to have been performed at two locations at 
which the veteran was stationed.  

However, a finding of exposure to mustard gas does not end 
the Board's inquiry.  Service connection will not be 
established under 38 C.F.R. § 3.316 if there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition.  38 
C.F.R. § 3.316(b).  

The Board again notes that the veteran's service medical 
records contain no treatment for any pulmonary condition 
following his exposure to mustard gas.  The veteran 
indicated, in his December 1998 statement that his exposure 
to mustard gas was to his hands and face and not from 
inhaling the chemicals.  He testified at the August 1997 
hearing that the blisters on his face and neck took years to 
heal.  However, the veteran's service medical records 
subsequent to his exposure to mustard gas contain no 
complaints, opinions or diagnoses with respect to any 
blistering or skin disorder on the veteran's face and hands.  
During the September 1998 VA examination, the veteran denied 
any hospitalization for pulmonary related illness at the time 
of his exposure to mustard gas.  Finally, the examiner at the 
VA examination in September 1998 indicated that he could not 
be certain, but doubted that the veteran's current pulmonary 
limitations had anything to do with his military training 
exposure to mustard gas and/or Lewisite.  The examiner 
further stated that if the veteran had more significant 
exposure he would have been hospitalized for respiratory 
illness at that time.  The examiner noted that the veteran 
had a 20-year history of cigarette smoking and that the 
veteran had suffered from dyspnea since he quite smoking 40 
years earlier.  

The Board finds that the opinion of the VA examiner in 
September 1998, along with the other evidence of record, does 
not rise to the level of necessary to rebut the presumption 
under 38 C.F.R. § 3.316.  The examiner did not provide a 
supervening cause or event which may have caused the 
veteran's COPD.  The examiner indicated diagnoses of dyspnea, 
borderline COPD, and a history of mustard gas and/or Lewisite 
exposure.  Although the examiner noted a history of cigarette 
smoking, he did not indicate that such contributed in any way 
to the veteran's current lung condition.  It has been 
acknowledged that service medical records for individuals who 
participated in mustard gas tests might not show evidence of 
the acute effects of mustard gas exposure.  57 Fed. Reg. 
33876 (July 31, 1992).  The Board finds that the evidence of 
record does not amount to affirmative evidence establishing a 
nonservice-related supervening condition or event as the 
cause of the claimed condition, and the presumption of 
service connection is not rebutted.  The record in this 
appeal is not without a measure of ambiguity.  Three 
elements, however, emerge that tend to place the record in 
rough balance by supporting the veteran's recollection.  
There is valid reason to believe that some service medical 
records were destroyed while in the custody of the 
government.  Certain of these records may have favorable to 
the veteran.  The events themselves occurred in large part 
under clandestine circumstances.   This factor is consistent 
with the absence of official documentation.  Finally, the 
undersigned, as indicated earlier, has accepted as 
essentially accurate the veteran's description of how his 
exposure happened.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is granted.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


